Motion by the respondent, Cynthia V Tague, for reinstatement as *1014an attorney and counselor-at-law. The respondent was admitted to the bar at a term of the Appellate Division of the Supreme Court in the First Judicial Department on June 15, 1987, under the name Cynthia Vanden Heuvel. By decision and order on motion of this Court dated October 5, 2004, inter alia, the Grievance Committee for the Ninth Judicial District was authorized to institute and prosecute a disciplinary proceeding against the respondent and the issues raised were referred to the Honorable Jerome M. Becker, as Special Referee to hear and report. By opinion and order of this Court dated August 15, 2006, the respondent was suspended from the practice of law for a period of two years, commencing September 15, 2006, based upon the Special Referee’s report, which sustained all the charges (see Matter of Tague, 33 AD3d 233 [2006]). By decision and order on motion of this Court dated June 4, 2008, the respondent’s motion for reinstatement was held in abeyance and the matter was referred to the Committee on Character and Fitness to investigate and report on the respondent’s current fitness to be an attorney, including but not limited to: (1) the respondent’s means of support during the period of suspension; (2) the $37,553 in legal fees for work performed and billed prior to the date of her suspension; and (3) notification, if any, given to the Connecticut jurisdiction regarding the respondent’s suspension in New York. Upon the papers submitted in support of the motion and the papers submitted in relation thereto, and upon the report of the Committee on Character and Fitness, it is
Ordered that the motion is granted; and it is further,
Ordered that, effective immediately, the respondent, Cynthia V Tague, admitted as Cynthia Vanden Heuvel, is reinstated as an attorney and counselor-at-law and the Clerk of the Court is directed to restore the name of Cynthia Vanden Heuvel to the roll of attorneys and counselors-at-law. Prudenti, EJ., Mastro, Rivera, Spolzino and Florio, JJ., concur.